824 F.2d 978
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.George P. EDGERTON, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
Appeal No. 87-3117.
United States Court of Appeals, Federal Circuit.
May 29, 1987.

Before DAVIS, Circuit Judge, NICHOLS, Senior Circuit Judge, and NEWMAN, Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (MSPB), upholding respondent's denial to petitioner of a civil service annuity, is affirmed.

OPINION

2
Petitioner, a former employee of the Department of Housing and Urban Development, seeks an early retirement annuity under 5 U.S.C. Sec. 8336(d), and the only non-frivolous issue is whether he was involuntarily separated or whether he voluntarily resigned.  This question was thoroughly and properly considered by the MSPB administrative judge and we affirm on the basis of that initial decision.